DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Hassan Abbas Shakir on September 9, 2010.

The application has been amended as follows: 
IN THE CLAIMS:
Claims 1-11, 13, 17 and 18 have been amended as follows:
1. (Currently Amended) A self-set home automation devices and grids comprising at least one of a convert and an interface circuit (CIC) included in at least one of a converter and in at least one of a distributor with 2-to-n optical accesses and in an home controller, said grids link 1-to-n Intelligent Support Boxes (ISB)s sized in 1-to-n gang spaces for supporting 1-to-n combinations of [[a]] Plug-In Devices (PID)s sized in gang units via at least one cascading chain of ISBs linked via cascading optical cable segments with said ISBs being connected to and powered by one of a cascaded Alternating Current (AC) power grid and a separate cascaded Low Voltage (LV) Direct Current (DC) grid of at least one power and bus line, each line communicating 
said ISBs are structured to support PIDs selected from a group comprising Artificial intelligence (Ai) device(s), Internet of Things (IoT) device(s), AC electrical wiring device(s), low DC voltage wiring device(s), environment sensing device(s), voice device(s), camera device(s), security device(s) and recognition device(s), with each ISB size, configuration, orientation, its position within a given cascaded optical grid, with each plugged PID position within a given ISB is self-recorded and updated via said optical signals into at least one of the CIC of said converter and said distributor and further set via a touch screen display of said home controller;
wherein the CIC supports at least one of converting and interfacing at least one of transmitting and receiving at least one of command and one of control and data exchange between a given one set of ISB and PID and one of a given load attached to and operated by one of the given PID and one of another PID and ISB linked to one of the optical grid and a bus line grid and separately support an exchanges between a non-linked at least one of a load and a device for communicating within one of a given home space and one of area surrounding the home by at least one signal selected from a group 

2.	(Currently Amended) The self-set home automation devices and grids according to claim 1 wherein the self-settings are augmented by manually recording of at least one of a name and a term, assigned by a dweller to each room, area and facilities of the home via a touch screen of the home controller, thereby improving accuracy in addressing ISBs, PIDs and a load by at least one of a touch-key and one of a switch and one of voice command and infrared (IR)in line of sight. 

3.	(Currently Amended) The self-set home automation devices and grids according to claim 1 wherein at least one linked ISB is installed with at least one of PID with a single gang blank space and a plurality of blank gangs spaces, and wherein an introduction into one of a single PID gang and [[the]] a plurality of gangs and PIDs triggers self-set and interface into the ISP via the optical grid(s) and with a dweller assigning the load(s) and the location(s) via the home controller touch screen display. 

4. 	(Currently Amended) The self-set home automation devices and grids according to claim 1 wherein a converting of at least one signal is selected 

5. 	(Currently Amended) The self-set home automation devices and grids according to claim 1 wherein a plurality of PIDs selected from a group comprising Ai, IoT, environment sensing, voice, recognition, camera and security are responding optically to one of slower optical signals speed sufficient to operate the home automation devices, and wherein a given PID requiring higher speed for one of operate and exchange data via at least one of RF and wi-fi transceiver circuit and antenna are responding via one of self-incorporated circuits and antenna and via one of the ISB supporting the given PID and via said converter. 

6. 	(Currently Amended) The self-set home automation devices and grids according to claim 1 wherein said 1-to-n combinations of PIDs selected from a group responding to one of slower and faster optical signals via one of a single faster cascaded optical chain and via dual accesses and dual optical cascaded chains for higher speed data exchange for operating the home automation devices. 

devices and grids according to claim 1 wherein the PID is an hybrid switch for switching on-off a given load as self-set to operate by said hybrid switch and further assigned to operate by at least one key of a key pad PID, wherein said key pad PID is plugged into at least one of blank spaces included in different ISBs and in different locations within the home, followed by further setup by the dweller via the home controller touch screen with no changes made to the power lines powering the load. 

8. 	(Currently Amended) The self-set home automation devices and grids according to claim 1 wherein an AC power grid is augmented by a separated low voltage DC power grid linked via a cascading optical cable segments with the distributor for combining a separated grid of low DC voltage ducts, wires and low voltage cabinet with a panel for n hybrid switches for enabling manual and remote switching of DC feed to [[the]] low DC voltage LED illuminators and other low DC voltage loads, and wherein any and all the LED illuminators and other low voltage loads are switched on-off via one of voice commands and via key-pad PIDs plugged into blank spaces with optical accesses for exchanging optical commands via any of the ISBs and via the distributor with any of the cascaded grids with no changes needed to the AC and DC cascading cable segments. 

devices and grids according to claim 1 wherein each of said PIDs is one of being a load and feeding power to a load and reporting at least one of AC and DC consumed power via one of optical grid and separately reporting the consumed AC power via the optical grid and the consumed DC power via the LV bus line and via the two physically separated AC and DC PIDs, reporting the consumed power in watt unit and further reporting [[the]] time and duration of the consumed power including at least one of [[the]] a load type and particular to the home controller, to further enable a reporting to a local, a national and a global smart grid via at least one CIC circuit. 

10.	(Currently Amended) The self-set home automation devices and grids according to claim 1 wherein a plurality of PIDs selected from said group are responding to one of optical signals speed sufficient to operate the home automation devices and higher speed PIDs are used for data exchanges via at least one of RF and wi-fi transceiver circuit and antenna included in given selective ISBs.

11.	(Currently Amended) A method for selectively introducing self-set automation grid of a given home via at least one of converting and interfacing circuit (CIC) included in a converter, a distributor with 2-to-n optical accesses and an home controller, said grid links 1-to-n Intelligent Support Boxes (ISB)s sized in 1-to-n gang spaces for supporting 1-to-n gang plug-in devices (PID)s, said 
said CIC is selectively included in at least one of PID being a load and PID plugged into said ISBs for one of powering and operating a load via at least one of optical access of ISB linking a PID selected from a group comprising Internet of Things (IoT), Artificial intelligence (Ai), environment sensing, voice, recognition, camera and security, and at least one PID to be actuated by one of AC power feed and one of low voltage DC power feed and a push of a key by a dweller for actuating one of AC and LV DC wiring device selected from a group comprising AC outlet, AC relay, AC switch, AC hybrid switch and LV wiring devices, LV outlet, LV relay, LV switch, LV hybrid switch, with said CIC is further selectively introduced into and communicates optical signals with each ISB its size, configuration, orientation, its position within a given cascaded optical grid, identify each plugged PID position within a given ISB being self-set and updated via said optical signals into at least one of the CIC of said converter and into said home controller via said distributor; said method comprising the steps of: 
a. 	[[Install]] install at least one of cascaded AC power line and a physically separated cascading low voltage DC and bus line, by introducing optical 
b. 	[[Applying]] applying power to the at least one ISB and to said distributor and for reviewing [[the]] self-set via the home controller display screen; 
c. 	[[Awaiting]] awaiting [[the]] a dweller introduction of names and terms into the home controller for rooms, areas and facilities of the home via a touch screen of the home controller; and 
d. 	the dweller followed by reciting a list of names and terms as assigned by the dweller for each room, area, facility and the loads of the home automation via a touch and display screen included in the home controller. 

13.	(Currently Amended) The method according to claim 11 wherein at least one PID is an hybrid switch assigned to switch on-off a given load in a given self-set location within the home and surround, operable by at least one of a smart PID switch(es) mounted in n locations within said home for propagating optical commands via at least one given ISB to the given load for one of switching from off to on and from on to off, wherein the smart PID switches are linked via the cascaded optical grid by a given at least one identified as self set ISB with no changes to [[the]] electrical wires and to [[the]] wires extended between the hybrid switch and the given load. 



18.	(Currently Amended) The method according to claim 11 wherein each of said PIDs is one of being a load and feeding power to a load and is reporting at least one of AC and DC consumed power via one of optical grid and separately reporting the consumed AC power via optical grid and the consumed DC power via LV bus line and via two physically separated AC and DC PIDs, reporting the consumed power in watt unit and further reporting [[the]] time and duration of the consumed power including at least one of [[the]] a load type and particular to the home controller, to further enable a reporting to a local, a national and a global smart grid via at least one CIC circuit. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the present invention comprising a plug-in device having at least one of artificial intelligence (Ai) and internet of things (IoT) circuits etc., and a method for optically linking at least one of an artificial intelligence (Ai) and an internet of things (IoT) circuits. The closest prior art, US 20080151884 A1, US 20120262006 A1, US 8269376 B1, US 8639465 B1 and US 20100240249 A1 show similar system/method, which discloses a plug-in device. However, these closest prior art fail to disclose: a self-set home automation devices and grids comprising at least one of a convert and an interface circuit (CIC) included in at least one of a converter and in at least one of a distributor with 2-to-n optical accesses and in an home controller, said grids link 1-to-n Intelligent Support Boxes (ISB)s sized in 1-to-n gang spaces for supporting 1-to-n combinations of Plug-In Devices (PID)s sized in gang units via at least one cascading chain of ISBs linked via cascading optical cable segments with said ISBs being connected to and powered by one of a cascaded Alternating Current (AC) power grid and a separate cascaded Low Voltage (LV) Direct Current (DC) grid of at least one power and bus line, each line communicating two way optical signals via said distributor with said home controller and selectively link via one of said converter and one of said CIC selectively included into n ISBs and into n PIDs plugged into ISBs, wherein each PID is one of functioning in response to optical command via one of ISB’s optical access(es) and actuated by at least one of a given ISB power feed and a push of a key by a dweller; said ISBs are structured to support PIDs selected from a group comprising Artificial intelligence (Ai) device(s), Internet of Things (IoT) device(s), AC electrical wiring device(s), low DC voltage wiring device(s), .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-1084.  The examiner can normally be reached on 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 5712723078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/LI LIU/Primary Examiner, Art Unit 2636                                                                                                                                                                                                        September 10, 2021